Citation Nr: 0008130	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
and back injury.

2.  Entitlement to service connection for residuals of 
fracture, right foot.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a lung condition 
due to lead paint exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to service connection for a neck and back 
injury, right foot injury, pneumonia, hearing loss, tinnitus, 
and lead paint exposure.

The Board finds that the veteran submitted additional claims 
for entitlement to service connection for a right elbow and 
right knee disorder in May 1996.  The RO responded in June 
1996, with a letter requesting the veteran to submit any 
evidence in support of his claim.  In July 1996, the RO 
received a letter from the veteran, indicating that he wished 
to present evidence in support of his claim at a hearing, 
that he had been recently treated at the VA Medical Center 
(VAMC) in Shreveport, Louisiana, and that he wished an 
extension of time to submit evidence.  However, the RO did 
not schedule a hearing, request any records from the 
Shreveport VAMC, or respond to the request for an extension 
of time.  Instead, the RO issued a letter in August 1996, 
notifying the veteran that his claim was denied for failure 
to submit evidence.  Overall, the Board finds that the 
veteran's claim for service connection for right elbow and 
right knee disorders was not properly developed by the RO and 
no formal rating decision was rendered.  Therefore, the 
claims are referred to the RO for proper development and the 
rendering of a rating decision.


REMAND

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to ensure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).  This includes providing 
notice of any decision made, 38 C.F.R. § 3.103(b)  (1999); 
providing a personal hearing, when requested, 38 C.F.R. 
§ 3.103(c)  (1999); and obtaining all evidence pertaining to 
the claim and in VA's constructive possession.  38 C.F.R. 
§ 3.103(d)  (1999); see Bell v. Derwinski, 2 Vet. App. 611  
(1992).

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

The Board notes that the veteran originally submitted his 
claim for entitlement to service connection for a neck and 
back injury, right foot injury, pneumonia, hearing loss, 
tinnitus, and a lung condition due to lead paint exposure, in 
March 1995.  The RO denied those claims in a July 1995 rating 
decision.  It notified the veteran of that decision on August 
2, 1995.  He submitted a Notice of Disagreement in May 1996.  
A Statement of the Case was issued in May 1996.  On July 30, 
1996, the RO received a letter from the veteran.  It was 
received within the 1 year time period after notification of 
the RO's adverse rating decision.  It indicates that he 
desired to make statements at a personal hearing, that he 
received recent treatment at the VAMC in Shreveport, 
Louisiana, and that he wished an extension of time in order 
to submit additional evidence.  See 38 C.F.R. § 20.303  
(1999) (An extension of the time limit for filing a VA Form 9 
is authorized when good cause is shown.).

In response to the veteran's July 1996 letter, the RO sent 
him a letter in August 1996.  It indicates that the RO 
received the veteran's letter requesting an extension of time 
to file a VA Form 9, on July 30, 1996, but that it did not 
receive a timely VA Form 9.  It then states that the RO's 
July 1995 decision was final.  The RO did not attempt to 
obtain the indicated VA medical records, nor provide the 
veteran with the opportunity to appear for a personal 
hearing.  It also did not answer the request for an extension 
of time to file a VA Form 9.  As such, the veteran was not 
provided notice of the RO's apparent decision to deny that 
request.

To avoid prejudice to the veteran's claim, the Board must 
presume that he had good cause to extend the time limit for 
filing a VA Form 9.  Therefore, his original claim for 
service connection has not been finally decided.  However, it 
cannot be adjudicated by the Board without first correcting 
due process errors and receiving a Substantive Appeal, e.g. 
VA Form 9, from the veteran.  See 38 C.F.R. §§ 20.200, 20.202  
(1999).

From a due process standpoint, the veteran must be provided 
the opportunity to appear for a personal hearing and the RO 
must attempt to obtain the VAMC records he mentioned.  The 
Board recognizes that VA records from the VAMC in Shreveport, 
Louisiana, were eventually requested by the RO in September 
1997.  However, only those records from August 1996 to 
September 1997 were requested.  Since the veteran alleged 
prior treatment at that facility in his July 1996 letter, 
records dated prior to August 1996 are likely to be 
available.  Thereafter, the RO should issue an updated 
Statement of the Case (SOC) and notify the veteran of his 
need to submit a Substantive Appeal, e.g. VA Form 9, within 
60 days of issuance of the SOC.

The Board recognizes that, subsequent to receiving the RO's 
letter informing him that the denial of his claim for service 
connection was final, the veteran submitted another claim in 
August 1997 seeking to reopen the previous claim on the basis 
of new and material evidence and that that claim was denied 
and appealed to the Board.  However, because the RO's July 
1995 denial of that claim is not final, he does not need to 
furnish new and material evidence to reopen the claim and the 
development and appeal of the RO's subsequent decision 
denying a reopening of his claim is of no effect.

While the veteran was provided a Travel Board hearing in 
November 1999, that hearing does not fulfill VA's duty to 
provide a personal hearing to the veteran, as that hearing 
only addressed the issue of new and material evidence, and 
only in regard to the claim for service connection for a neck 
and back and right foot injury.

The Board also notes that, during his November 1999 Travel 
Board hearing, the veteran indicated that he was in receipt 
of Social Security Administration (SSA) benefits.  Medical 
records associated with his SSA file should be obtained and 
made part of the claims file.

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
inquire whether or not he still wishes to 
appear for a personal hearing in regard 
to the claims for service connection for 
a neck and back injury, right foot 
injury, pneumonia, hearing loss, 
tinnitus, and a lung condition due to 
lead paint exposure.  If so, or if no 
negative reply is received from the 
veteran, he should be scheduled for such 
a hearing.  If held, a copy of the 
transcript of that hearing should be made 
part of the claims folder.

2.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran from the VAMC in Shreveport, 
Louisiana, dated from his separation from 
service in August 1971 to August 1996.  
Copies of any and all records obtained 
(not already in the claims folder) should 
be made part of the claims folder.

3.  The RO should request from the SSA a 
copy of its administrative decision 
granting the veteran benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be associated with the veteran's 
claims folder.

4.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for a neck and back 
injury, right foot injury, pneumonia, 
hearing loss, tinnitus, and a lung 
condition due to lead paint exposure, 
based on all the evidence in the claims 
folder.

5.  If any part of its decision remains 
adverse to the veteran, he and his 
representative should be furnished an 
updated Statement of the Case (SOC) which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.  Along with the 
SOC must be a cover letter notifying the 
veteran of his procedural and appellate 
rights, including informing him of the 
need to submit a Substantive Appeal, VA 
Form 9, listing each issue he wishes to 
appeal, within 60 days of issuance of the 
SOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  He needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



